Connecticut Water Service, Inc December 2009 Forward Looking Statements Except for the historical statements anddiscussions, some statements contained in thisreport constitute “forward looking statements”within the meaning of Section 27A of the SecuritiesAct of 1933 and Section 21E of the SecuritiesExchange Act of 1934. These forward lookingstatements are based on current expectations andrely on a number of assumptions concerning futureevents, and are subject to a number ofuncertainties and other factors, many of which areoutside our control, that could cause actual resultsto differ materially from such statements. •Two Principal Subsidiaries –Connecticut Water Company –New England Water Utility Services, Inc. •NASDAQ GS:CTWS
